                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR-13-111-GF-BMM-JTJ

          Plaintiff,

   vs.                                                     ORDER

ZACKARIA JULY CRAWFORD,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 14, 2019. (Doc. 76). Defendant

Crawford waived his right to object and his right to allocate before this Court. Id.

at 3-4. When a party waives his right to object, the Court need not review de novo

the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-

52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on March 13, 2019. The

United States alleged that Defendant Crawford violated the conditions of his

supervised release by: 1) by failing to report for substance abuse testing on three

separate occasions; 2) by failing to inform his probation officer of a change in
employment status; and 3) by failing to allow his probation officer to visit him.

(Doc. 76 at 2-3). Crawford admitted to these violations and the admitted

violations prove serious and warrant revocation of Crawford’s supervised release.

      Judge Johnston has recommended that the Court revoke Crawford’s

supervised release and commit Crawford to the custody of the Bureau of Prisons

for twelve (12) months and one (1) day. Id. at 3. Judge Johnston further has

recommended that no supervised release follow his custody period. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Crawford’s violations represent a serious breach of the Court’s

trust. A custody term of twelve (12) months and one (1) day is sufficient but not

greater than necessary.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 76) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Zackaria Crawford receive a

custody term for twelve (12) months and one (1) day.

      DATED this 19th day of March, 2019.
